Citation Nr: 1020623	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-11 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2006 by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO) that denied the Veteran's 
above claim.  Subsequently, this appeal was transferred to 
the Atlanta, Georgia, RO.


FINDINGS OF FACT

1.	A claim of service connection for PTSD was previously 
denied by the RO in November 2004.

2.	Evidence received since the November 2004 decision does 
not raise a reasonable possibility of substantiating the 
claim of service connection for PTSD.


CONCLUSION OF LAW

1.	The November 2004 RO decision denying the claim of 
service connection for PTSD is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

2.	New and material evidence sufficient to reopen the claim 
for service connection for PTSD has not been presented.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.

In May 2006, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2009). Specifically, 
the AOJ notified the Veteran of information and evidence 
necessary to substantiate the claim of service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  This letter also explained to the Veteran why his 
claim for service connection was denied in November 2004.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In addition, the May 2006 notice also provided the Veteran 
with a notice of effective date and disability rating 
regulations pursuant to Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the notice letter postdated the 
initial adjudication, no prejudice is apparent.

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claim for benefits, such as 
obtaining in-service records, medical records, and medical 
opinions.  Although there is no VA examination with a nexus 
opinion on file, none is required in this case.  The duty to 
assist applies to a claim to reopen a finally adjudicated 
claim only if new and material evidence is presented or 
secured.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has interpreted this to mean that 
VA is not required to provide a claimant who attempts to 
reopen a finally adjudicated claim with an examination until 
new and material evidence has been submitted.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1341 (Fed. Cir. 2003).

New and Material Evidence

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2009); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in- 
service stressor occurred. If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

A November 2004 RO decision denying service connection for 
PTSD is final based on the evidence then of record.  38 
U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 20.1100 (2009).  
However, a claim will be reopened if new and material 
evidence is submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 
3.156(a).  New evidence means existing evidence not 
previously submitted to agency decision-makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence and be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.         
38 C.F.R. § 3.156(a) (2009).

The November 2004 RO decision denied the claim of service 
connection for PTSD because the evidence did not show a 
confirmed diagnosis of PTSD and was insufficient to confirm 
the Veteran's claimed stressor, to include that it did not 
establish that he engaged in combat or was a prisoner of war 
during service. 

Turning to the evidence received since the November 2004 
decision, the Board notes that the Veteran was treated by a 
private psychiatrist, Dr. K. S. Rao, who diagnosed him with 
PTSD in November 2005.  The Veteran was described as 
irritable, sad and fearful with decreased motor behavior.  
The Veteran's mood was anxious and depressed with poor 
insight and judgment.  His GAF score was 45. 

The Veteran also submitted an amended statement describing 
his stressors during service.  He stated he was a field 
wireman attached to an artillery battalion travelling between 
base camps.  He reported he was working "at fire support 
Base Blue" when he came under incoming mortar and rocket 
fire between February 1971 and March 1971.  He also reported 
that he was at "fire base Snuffy" from November to December 
1970 when he received mortar and rocket fire on an airstrip 
and during the first week of August 1971 in Bien Hoa. 

Given this information, the RO requested stressor 
verification from the Department of Defense.  Upon review of 
the Daily Staff Journal of the 7th Battalion, 8th Artillery, 
dated February 10, 1971, the Department of Defense found 
evidence that the "Fire Support Base Blue received incoming 
rounds and small arms fire resulting in no injuries or 
damages..."  The "Operational Report[/]Lessons Learned 
submitted by the [7th Battalion, 8th Artillery] for the period 
ending April 30, 1971... states that [Fire Support Base] Blue 
suffered a sapper attack which resulted in one gun being 
destroyed, five US killed and seven US wounded.  Five enemies 
were killed and four captured."

Although the evidence discussed above is "new," in that the 
records were not previously seen, the Board must deny the 
Veteran's claim as it does not raise a reasonable possibility 
of substantiating the claims.  According to the Veteran's 
service personnel records, from August 1970 to August 1971 
the Veteran was a wireman in the "[Battery] D (MG) 71st 
[Artillery]"  There is no indication that this unit of 
assignment was attached to the Fire Support Base Blue or the 
7th Battallion/8th Artillery.  Therefore, this "new" evidence 
of the Veteran's amended stressor statement and the 
Department of Defense's findings fails to cure a defect 
presented by the previous decision, namely the lack of 
evidence verifying a stressor for purposes of granting 
service connection for PTSD.

Furthermore, although the Board acknowledges the Veteran has 
received psychiatric treatment and a diagnosis for PTSD, 
without a verification of a stressor, the claim for service 
connection must fail.  Again, while the medical evidence 
associated with the record since the November 2004 decision 
is new, it is not material within the meaning of 38 C.F.R. § 
3.156(a) because it does not raise a reasonable possibility 
of substantiating the claim.  The record still lacks evidence 
sufficient to verify the Veteran's account of his stressful 
experiences.

Accordingly, the Board finds that the evidence received 
subsequent to the November 2004 decision is not new and 
material and does not collectively serve to reopen the 
Veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156(a).  The appeal is denied.


ORDER

New and material evidence not having been submitted, the 
Veteran's application to reopen his claim of entitlement to 
service connection for PTSD remains denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


